Citation Nr: 0303278	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-21 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected chronic pleurisy of the left lung, 
residuals of spontaneous pneumothorax with resection of the 
eighth rib.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in November 1999.  

In February 2001, the Board remanded this matter to the RO 
for further development of the evidence.  Upon review of the 
record, the Board concludes that such development was 
completed satisfactorily.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board notes that in its November 2002 
supplemental statement of the case, the RO asked the veteran 
to supply information regarding any other medical evidence 
that needed to be considered in connection with his claim.  
The RO indicated that it would provide assistance in 
obtaining such records.  As of this date, no response from 
the veteran or his representative has been received.

In a November 2002 rating decision, the RO granted an 
increased rating of 30 percent for service-connected chronic 
pleurisy of the left lung, residuals of spontaneous 
pneumothorax with resection of the eighth rib, effective from 
October 22, 1998.  The veteran has not limited his appeal to 
a 30 percent rating, and the increased rating issue therefore 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


FINDING OF FACT

Impairment attributable to the veteran's service-connected 
chronic pleurisy of the left lung, residuals of spontaneous 
pneumothorax with resection of the eighth rib results in 
pulmonary function in the range of FEV-1 of 56 to 70 percent 
predicted, or by FEV- 1/FVC of 56 to 70 percent, or by DLCO 
(SB) 56 to 65 percent predicted.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
chronic pleurisy of the left lung, residuals of spontaneous 
pneumothorax with resection of the eighth rib have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 6845 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
pleurisy.  The discussions in the rating decision, statement 
of the case, Board remand, and supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the November 2002 supplemental 
statement of the case, the text of 38 C.F.R. § 3.159 (2002) 
was set forth.  This regulation details the respective 
responsibilities of VA and the veteran with regard to 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
private medical records, and two pertinent VA examination 
reports.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Factual Background 

Service medical records indicate that the veteran developed 
left-sided spontaneous pneumothorax in March 1951.  He 
underwent an open thoradectomy with rib resection in May 1951 
for a left side empyema.  He was hospitalized for about four 
months before returning to duty.  An April 1953 discharge 
examination indicated clear lung fields without evidence of 
disease involving the diaphragm or pleura.  

A February 1956 VA medical examination report indicated a 
well-healed, five-inch transverse scar on the left ninth rib 
(all other documents in the claims file refer to the eighth 
rib) and subjective complaints of pain in the left lower 
chest.  Further, the examiner noted a well-shaped, clinically 
normal chest, normal-sounding breath, and good mobility.  In 
making a diagnosis, the examiner noted that residuals of 
spontaneous pneumothorax were not found.  The examiner also 
noted a well-healed postoperative scar on the left lower 
chest wall, and chronic left base pleurisy.

By April 1956 decision, the RO granted service connection for 
"chest trouble."  The veteran was rated at 10 percent, 
effective January 3, 1956.  

On VA medical examination in December 1998, the veteran 
reported dyspnea on exertion and that he was treated with 
inhalers in the early 1990s.  He also reported a 55-year 
history of smoking and asbestos exposure while working as an 
air conditioning installer following service.  The physician 
noted that the lung condition treated in service had healed, 
and that the veteran had sought no further treatment for his 
lungs after separation from service.

In December 1998, pulmonary function tests revealed a slight 
decrease of vital capacity and moderate obstructive airways 
disease without significant improvement with bronchodilator 
inhalation.  The examiner associated moderate obstructive 
airways disease with the veteran's long history of smoking.  
X-ray films showed chronic pleural changes in the left thorax 
with elevation of the left hemidiaphragm consistent with a 
history of left empyema and spontaneous pneumothorax.  Also 
evident was bilateral hyperexpansion and flattened 
hemidiaphragms and a right lateral chest wall pleural 
thickening consistent with a history of asbestos exposure.  
The X-rays were deemed consistent with his history of left 
spontaneous pneumothorax and empyema.  The examiner concluded 
that the lungs revealed changes of chronic obstructive 
pulmonary disease.  

The claims file contains an August 1999 opinion from Dr. S.P. 
Gorman that, "[i]t is likely as not, his chronic shortness 
of breath is caused by pleurisy as well as by cigarette 
smoking."  Dr. Gorman noted a lack of medical records.  As 
well, he did not discuss test results or mention that any 
were conducted.  Furthermore, the physician did not provide 
bases for his conclusion.  

In February 2001, the Board remanded this matter for, 
essentially, another medical examination in order to 
ascertain which manifestations of lung disease were due to 
the veteran's service-connected pleurisy.

On June 2002 VA medical examination, the veteran reported a 
decline in exercise tolerance due to dyspnea and indicated 
that he could walk only 200 yards on level ground before 
stopping to catch his breath.  He stated that he could climb 
only one flight of stairs before stopping as a result of 
dyspnea.  He occasionally awoke during the night secondary to 
dyspnea.  On May 2002 pulmonary function testing, forced 
expiratory volume in one second was 41 percent, and the 
forced expiratory volume in one second/forced vital capacity 
(FEV1/FVC) ratio was 58 percent.  Diffusion capacity of 
carbon monoxide, single breath (DLCOsb) was 75 percent of 
predicted.  The examiner opined that the veteran suffered 
from an obstructive lung disease without reversibility.  The 
veteran suffered from chronic obstructive pulmonary disease 
(COPD) that resulted from smoking.  However, the examiner 
indicated that the severity of the veteran's lung disability 
did not result from COPD alone and opined that there was a 
hidden restrictive disease lung in addition to COPD.  Thus, 
the possibility that pleurisy contributed to the veteran's 
current pulmonary disability could not be excluded, according 
to the examiner.  The examiner commented that there was 
severe obstructive ventilatory defect without significant 
bronchodilator effect.  The low DLCO in conjunction with 
other findings was consistent with chronic bronchitis.  
Specific results were as follows:  FEV1 was 47 percent of 
predicted.   FEV1/FVC was 58 in the standard study and 57 
after the bronchodilator.  DLCO in a single breath was 18.7, 
which was 75.1 percent of predicated.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left lung pleurisy has been 
rated by the RO under the provisions of Diagnostic Code 6845.  
Under Code 6845, a 10 percent rating applies where 
restrictive lung disease is manifested by FEV-1 of 71 to 80 
percent predicted, or by FEV-1/FVC of 71 to 80 percent, or by 
DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97.  A 
30 percent rating is warranted where restrictive lung disease 
is manifested by FEV-1 of 56 to 70 percent predicted, or by 
FEV- 1/FVC of 56 to 70 percent, or by DLCO (SB) 56 to 65 
percent predicted.  Id.  A 60 percent rating applies where 
pulmonary function testing reveal that FEV-1 is 40 to 55 
percent predicted; FEV-1/FVC is 40 to 55 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  Id.  A 100 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is less than 40 percent predicted; FEV-1/FVC is 
less than 40 percent; where DLCO (SB) is 40 percent 
predicted; where maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption; where there is cor pulmonale 
(right heart failure); where there is right ventricular 
hypertrophy; where there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); where there are episodes of 
acute respiratory failure; or where outpatient oxygen therapy 
is required.  Id. 

The medical evidence persuasively shows that the veteran's 
service-connected chronic pleurisy of the left lung, 
residuals of spontaneous pneumothorax with resection of the 
eighth rib is responsible for only a part of his overall 
pulmonary impairment.  It appears that a long history of 
smoking and asbestos exposure are also responsible for some 
impairment.  Looking at the evidence from a longitudinal 
perspective, it appears that the veteran's service-connected 
disability was not productive of significant impairment for 
many years after service.  It was only in the late 1990's, 
over 40 years after the veteran's discharge from service, 
that there was a documented increase in respiratory symptoms.  
The medical records suggest that the service-connected 
condition had essentially healed.  

At any rate, the RO increased the service-connected 
disability rating to 30 percent based on recent evidence 
showing an increase in impairment demonstrated on pulmonary 
function testing.  Looking to the May 2002 tests, under the 
criteria set forth above, the veteran's FEV1 test results 
would entitle him to a 60 percent evaluation.  However, the 
FEV1/FVC test result would entitle him to a 30 percent 
evaluation, and his DLCOsb result would warrant a 10 percent 
evaluation.  Based on pulmonary function test results and in 
view of the medical evidence suggesting that much of the 
impairment is due to nonservice-related factors, the Board 
believes the RO's assignment of a 30 percent rating was 
proper and that a higher rating cannot be reasonably 
justified.  The issue is the degree of impairment due to the 
service-connected disability alone, and the impairment due to 
nonservice-related factors should not be considered in 
assigning a service-connected disability rating.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

